                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


    Wisconsin Voters Alliance, David Tarczon,                Case No. ___________________
    Elizabeth Clemens-Tarczon, Jonathan
    Hunt, Paula Perez, Maria Eck, Douglas
    Doeran, Navin Jarugumilli,

                         Plaintiffs,                        Complaint for Declaratory
    vs.                                                       and Injunctive Relief

    City of Racine, City of Milwaukee, City of                Jury Trial Demanded
    Kenosha, City of Green Bay, City of
    Madison,

                         Defendants.


          The Plaintiffs make the following allegations for their complaint.

                                           Introduction

          Wisconsin Voters Alliance and its member-plaintiffs bring this lawsuit against the

Cities of Milwaukee, Madison, Kenosha, Racine and Green Bay because federal law

preempts private federal election grants to cities. The Center for Tech and Civic Life

(CTCL) has distributed private federal election grants, totaling $6,324,527, to the Cities of

Racine, Milwaukee, Kenosha, Green Bay and Madison. But, HAVA left discretion to the

“states,” not the cities, on how to implement federal elections:

          The specific choices on the methods of complying with the requirements of this
          subchapter shall be left to the discretion of the State.1

Federal election law defines the word “state”:


1
    52 U.S.C. § 21085, Pub. L. 107–252, title III, § 305 (Oct. 29, 2002), 116 Stat. 1714.


           Case 1:20-cv-01487-WCG Filed 09/24/20 Page 1 of 41 Document 1
         In this chapter, the term “State” includes the District of Columbia, the
         Commonwealth of Puerto Rico, Guam, American Samoa, and the
         United States Virgin Islands.2

So, under federal election law, the Cities of Racine, Milwaukee, Kenosha, Green Bay and

Madison are not “states.” Accordingly, they have no legal authority to accept and use private

federal election grants.

         The following federal law and state law preempt the Wisconsin cities from accepting

and using private federal election grants: U.S. Constitution’s Elections Clause and Supremacy

Clause, National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501-20511, Help America

Vote Act, 52 USC §§ 20901-21145, and Wisconsin Statutes § 12.11 prohibiting election

bribery. Because of the preemptive effects of these laws, the Cities of Racine, Milwaukee,

Kenosha, Green Bay and Madison have acted ultra vires, without legal authority, to accept

and use CTCL’s private federal election grants.

         The Plaintiffs are entitled to prospective declaratory and injunctive relief.

                                     Jurisdiction and Venue

         1.     Plaintiffs invoke this Court’s jurisdiction under 28 U.S.C. § 1331, authorizing

federal-question jurisdiction, for Supremacy Clause claims. The League of Women Voters v.

Blackwell, 340 F.Supp.2d 823 (N.D. Ohio 2004).

         2.     Plaintiffs invoke this Court’s jurisdiction under the private cause of action

provided under HAVA, 52 U.S.C. § 21112, because the State of Wisconsin has failed to

provide the federally-required “appropriate remedy” of a timely, pre-election injunction for




2   52 USC § 21141.

                                                 2
          Case 1:20-cv-01487-WCG Filed 09/24/20 Page 2 of 41 Document 1
any person complaining against a Wisconsin local government accepting and using federally-

prohibited private federal election grants.

       3.     Venue is proper in this Court under 28 U.S.C. § 1391 because the Defendants

are Wisconsin municipalities, with offices within Wisconsin, and because the events or

omissions giving rise to the claims presented occurred within Wisconsin.

                                              Parties

       4.     Wisconsin Voters Alliance is a Wisconsin non-profit corporation. The

Wisconsin Voters Alliance is an organization with members who seek to ensure, as part of

their association objectives, public confidence in the integrity of Wisconsin’s elections, in

election results and election systems, processes, procedures, and enforcement, and that

public officials act in accordance with the law in exercising their obligations to the people of

the State of Wisconsin. The Wisconsin Voters Alliance also works to protect the rights of its

members whenever laws, statutes, rules, regulations, or government actions that threaten or

impede implied or expressed rights or privileges afforded to them under our constitutions or

laws or both. Its membership includes candidates seeking elective offices. The Wisconsin

Voters Alliance has many members including the individual plaintiffs.

       5.     Plaintiff David Tarczon is an eligible Wisconsin voter residing in the City of

Racine.

       6.     Plaintiff Elizabeth Clemens-Tarczon is an eligible Wisconsin voter residing in

the City of Racine.

       7.     Plaintiff Jonathan Hunt is an eligible Wisconsin voter residing in the City of

Milwaukee.



                                                3
          Case 1:20-cv-01487-WCG Filed 09/24/20 Page 3 of 41 Document 1
       8.     Plaintiff Paula Perez is an eligible Wisconsin voter residing in the City of

Kenosha.

       9.     Plaintiff Maria Eck is an eligible Wisconsin voter residing in the City of Green

Bay.

       10.    Plaintiff Douglas Doeran an eligible Wisconsin voter residing in the City of

Green Bay.

       11.    Plaintiff Navin Jarugumilli is an eligible Wisconsin voter residing in the City of

Madison.

       12.    Defendant City of Racine is a Wisconsin local government.

       13.    Defendant City of Milwaukee is a Wisconsin local government.

       14.    Defendant City of Kenosha is a Wisconsin local government.

       15.    Defendant City of Green Bay is a Wisconsin local government.

       16.    Defendant City of Madison is a Wisconsin local government.

                                           Standing

       17.    The Supremacy Clause confers a private cause of action and legal standing on

voters in federal elections to sue state and local governments based on election policies and

customs which violate federal election law. The League of Women Voters v. Blackwell, 340

F.Supp.2d 823 (N.D. Ohio 2004).

       18.     HAVA, 52 U.S.C. § 21112, confers a private cause of action and legal

standing on plaintiffs because they fit in the statutory category of “any person who believes

that there is a violation of any provision of subchapter III (including a violation which has

occurred, is occurring, or is about to occur).”



                                                  4
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 4 of 41 Document 1
       19.    As to plaintiffs’ prospective remedies sought in this Court, HAVA, 52 U.S.C.

§ 21112, titled “Establishment of State-based administrative complaint procedures to remedy

grievances” guarantees an “appropriate remedy” to “any person who believes that there is a

violation of any provision of subchapter III (including a violation which has occurred, is

occurring, or is about to occur)” of HAVA.

       20.    Under section (a) of 52 U.S.C. § 21112, Wisconsin, having received federal

HAVA payments, is “required to establish and maintain State-based administrative

complaint procedures which meet the requirements of paragraph (2).” Paragraph (2), among

other things, requires that Wisconsin provide that:

       (F) If, under the procedures, the State determines that there is a violation of any
       provision of subchapter III, the State shall provide the appropriate remedy.

(Emphasis added.)

       21.    However, in this case, Wisconsin Statutes § 5.061 has failed to provide the

federally-required “appropriate remedy” to “any person who believes that there is… [a

HAVA] violation which has occurred, is occurring, or is about to occur” because there is

effectively no pre-election injunctive relief allowed under Wisconsin Statutes § 5.061

       22.    Wisconsin Statutes § 5.061 is the proverbial “slow boat to China” and does

not provide the immediate injunctive relief required to stop the Cities of Racine, Milwaukee,

Kenosha, Green Bay and Madison from accepting and using CTCL’s private federal election

grants before the November 3, 2020 election.

       23.    Wisconsin Statutes § 5.07, instead, authorizes the Wisconsin Attorney General

to pursue injunctive relief for HAVA violations.




                                               5
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 5 of 41 Document 1
       24.      Wisconsin Statutes § 5.07 is legally insufficient to satisfy the federal

“appropriate remedy” requirement for “any person” filing a HAVA complaint in Wisconsin

to obtain pre-election injunctive relief.

       25.     Because Wisconsin Statutes § 5.061 does not provide the federally-required

appropriate remedy under 52 U.S. Code § 21112, plaintiffs have a private cause of action and

legal standing under 52 U.S.C. § 21112 to pursue prospective declaratory and injunctive relief

in federal court.

       26.     An actual controversy exists between the parties, Wisconsin Voters Alliance

and the individual plaintiff have suffered an injury-in-fact that is directly traceable to the

defendants. 28 U.S.C. § 2201.

       27.     The plaintiffs are injured by CTCL’s private federal elections grants to the

Wisconsin cities, totaling $6,324,527, in violation of federal law which ensure legally-

authorized, uniform and fair federal elections.

       28.     A government’s election policy favoring demographic groups is an equivalent

injury to disfavoring demographic groups. “Parity of reasoning suggests that a government

can violate the Elections Clause if it skews the outcome of an election by encouraging and

facilitating voting by favored demographic groups.” Young v. Red Clay Consol. Sch. Dist., 122

A.3d 784, 858 (Del Ch. 2015).

       29.     CTCL’s private federal election grants to the Wisconsin cities tortiously

interfere with plaintiffs’ legal rights with respect to their respective cities under federal law to

legally-authorized, uniform and fair federal elections. See The League of Women Voters v.

Blackwell, 340 F.Supp.2d 823 (N.D. Ohio 2004).



                                                  6
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 6 of 41 Document 1
       30.     The injury to the plaintiffs is real and concrete.

       31.     This Court’s favorable decision will redress the plaintiffs’ injuries and allow

them to enjoy their rights to legally-authorized, uniform and fair federal elections guaranteed

under federal law.

                                      Statement of Facts

       32.     The Cities of Racine, Kenosha, Green Bay and Madison are all first class cities

and incorporated under Wisconsin Statutes Chapter 62.

       33.     The City of Milwaukee is incorporated under a special charter granted by the

State Government of Wisconsin.

       34.     The CTCL is a non-profit organization providing federal election grants to

local governments.

       35.     The CTCL was founded in 2012 by Tiana Epps-Johnson, Donny Bridges, and

Whitney May.

       36.     The CTCL headquarters is in Chicago, Illinois.

       37.     The CTCL states that they are “a team of civic technologists, trainers,

researchers, election administration and data experts working to foster a more informed and

engaged democracy, and helping to modernize elections.”

       38.     CTCL’s mission on its website includes training public election officials in

communication and technology and to inform and mobilize voters.

       39.     CTCL’s founders – Epps-Johnson, Bridges, and May – all previously worked

at the New Organizing Institute (NOI), a center dedicated to training progressive groups and

Democratic campaigns in digital campaigning strategies.



                                                7
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 7 of 41 Document 1
       40.     NOI’s executive director, Ethan Roeder, led the data departments for the

Obama presidential campaigns of 2008 and 2012.

       41.     Funders of CTCL include progressive groups such as the Skoll Foundation,

the Democracy Fund, the John S. and James L. Knight Foundation, and the Rockefeller

Brothers Foundation.

       42.     CTCL is also associated with Rock the Vote, who despite their non-partisan

claims, has regularly featured progressive policies in its efforts to mobilize young people in

elections.

       43.     Along with Rock the Vote and The Skoll Foundation, CTCL also lists

Facebook as a partner in their efforts.

       44.     On September 1, Mark Zuckerberg and Priscilla Chan announced their $300

million investment to promote “safe and reliable voting in states and localities.” See Exhibit

B.

       45.     Of that $300 million, $250 million is going toward CTCL and private federal

election grants to counties and cities.

       46.     CTCL, as a progressive organization, targets urban cities for its private federal

election grants to turn out the progressive vote in the urban cities.

CTCL’s 2020 private federal elections grant application process.

       47.     CTCL markets to local election offices the federal election grants as “COVID-

19 response grants”:

               We provide funding to U.S. local election offices to help ensure they have the
               critical resources they need to safely serve every voter in 2020. See Exhibit A.




                                                8
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 8 of 41 Document 1
       48.        CTCL states that it intends to award $250,000,000 of private federal election

grants to local election offices for the November 3, 2020 elections and provides an

application link to apply for the CTCL’s private federal election grants.

                  The Center for Tech and Civic Life (CTCL) is excited to expand our COVID-
                  19 Response Grant program to all U.S. local election jurisdictions. Backed by
                  a generous $250M contribution, CTCL will provide grants to local election
                  jurisdictions across the country to help ensure you have the staffing, training,
                  and equipment necessary so this November every eligible voter can participate
                  in a safe and timely way and have their vote counted.

                   APPLY FOR A COVID-19 GRANT

                  The deadline to apply is October 1, 2020. Questions about the COVID-19
                  grant application or process? Email us at help@techandciviclife.org.

See https://www.techandciviclife.org/our-work/election-officials/grants/. (Exhibit A)

       49.        CTCL, on its website, states that it will take about 45 minutes for the local

election officials to gather information and fill out the application for CTCL’s private federal

election grants:

                 CTCL COVID-19 Response Grant Application
                  We estimate it will take approximately 30 minutes to gather and prepare the
                  materials needed to complete the COVID-19 Response Grant Application.
                  We then expect that it will take approximately 15 minutes to complete the
                  grant application questions below.
                  For an overview of what to expect when completing the grant application,
                  including the materials you'll need to submit,
                  visit https://www.techandciviclife.org/grants/
                  After submission of this information, CTCL may ask for additional
                  information to help determine if your jurisdiction qualifies for a grant. CTCL
                  reserves the right to verify with third party sources any information that you
                  provide. By submitting this application, you consent to the collection of the
                  information you submit, which may be used for the purposes described in
                  CTCL’s Privacy Policy.
                 Who is completing this grant application? *
                            First Name                  Last Name
                 What is your title? *


                                                  9
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 9 of 41 Document 1
                Please select the state and office (or official) you are applying on behalf of. *
                NOTE: We are unfortunately not able to grant to election administrators in American
                 Samoa or Guam under local law.
                What type of jurisdiction are you submitting an application on behalf of? *
                    County City Village Town Township State or Territory


                I certify that I am permitted to submit this grant request on behalf of the
                 jurisdiction listed above. *
                     Yes
                If you are unsure who is permitted to make grant requests on behalf of your jurisdiction, we
                 encourage you to consult your county or city attorney.
                Your initials *
                                      Initials of Requester
                Today's Date
                                  Date

https://form.jotform.com/202445110530135

       50.       CTCL, on its website, answers the question “Why is CTCL providing grants

to election offices?”:

       Election officials have made it clear that one of their most pressing needs is funding.
       Based on this, CTCL is focusing philanthropic support to directly help election
       offices administer safe and secure elections in November.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       51.       CTCL, on its website, answers the question “Who is providing the grant?”:

       CTCL is a publicly supported 501(c)(3) nonprofit organization. CTCL is proud to
       have a healthy mix of financial support from foundations, individual donors, and
       through earned revenue. By law, CTCL’s financial 990s are available for public
       review. Grant funds will be disbursed from the Center for Tech and Civic Life.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       52.       CTCL, on its website, answers the question “What kind of election expenses

do the grant funds cover?”:


                                                      10
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 10 of 41 Document 1
       Election offices can use the funds to cover certain 2020 expenses incurred between
       June 15, 2020 and December 31, 2020. These include, but are not limited to, the costs
       associated with the safe administration of the following examples of election
       responsibilities.

             Ensure Safe, Efficient Election Day Administration

                Maintain open in-person polling places on Election Day
                Procure Personal Protective Equipment (PPE) and personal disinfectant to
                 protect election officials and voters from COVID-19
                Support and expand drive-thru voting, including purchase of additional
                 signage, tents, traffic control, walkie-talkies, and safety measures

             Expand Voter Education & Outreach Efforts
              Publish reminders for voters to verify and update their address, or other voter
               registration information, prior to the election
              Educate voters on safe voting policies and procedures

             Launch Poll Worker Recruitment, Training & Safety Efforts

                Recruit and hire a sufficient number of poll workers and inspectors to ensure
                 polling places are properly staffed, utilizing hazard pay where required
                Provide voting facilities with funds to compensate for increased site cleaning
                 and sanitization costs
                Deliver updated training for current and new poll workers administering
                 elections in the midst of pandemic

             Support Early In-Person Voting and Vote by Mail

                Expand or maintain the number of in-person early voting sites
                Deploy additional staff and/or technology improvements to expedite and
                 improve mail ballot processing

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       53.       CTCL, on its website, answers the question “How do I know that my office is

eligible to receive a grant?”:

                 If your U.S. election office is responsible for administering election activities
                 covered by the grant, you’re eligible to apply for grant funds.

See https://www.techandciviclife.org/our-work/election-officials/grants/.



                                                 11
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 11 of 41 Document 1
       54.      CTCL, on its website, answers the question “How much money is my office

eligible to apply for?”:

                Your election office will be eligible to apply for a grant amount based on a
                formula that considers the citizen voting age population and other
                demographic data of your jurisdiction. Minimum grants will be $5,000. You
                may choose to receive less than the offered amount if your needs or eligible
                expenses do not reach that amount.


See https://www.techandciviclife.org/our-work/election-officials/grants/.

       55.      CTCL, on its website, answers the question “What if I share election

responsibilities with another local government office?”:

             If you share election responsibilities with another local government office, you are
             encouraged to submit one combined application for grant funds. This means
             you’ll coordinate with your other local government offices.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       56.      CTCL, on its website, answers the question “What information does my office

need to provide in the grant application?”:

             You will need to provide the following information in your grant application:
                Number of active registered voters in the election office jurisdiction as of
                   September 1, 2020
                Number of full-time staff (or equivalent) on the election team as of
                   September 1, 2020
                Election office 2020 budget as of September 1, 2020
                Election office W-9
                Local government body who needs to approve the grant funding (if any)
                What government official or government agency the grant agreement
                   should be addressed to

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       57.      CTCL, on its website, answers the question “Who should submit the

application for my election office?”:


                                                12
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 12 of 41 Document 1
                 Your election office’s point of contact for the grant should submit the grant
                 application. We leave it to you to determine who should be the point of
                 contact.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       58.       CTCL, on its website, answers the question “When can I submit my

application?”:

                 You’ll be able to submit your grant application beginning the week of
                 Tuesday, September 8, 2020.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       59.       CTCL, on its website, answers the question “When will my office receive the

grant?”:

                 We recognize that election jurisdictions need funding as soon as possible to
                 cover the unprecedented expenses of 2020 elections. We plan to move
                 quickly! After you submit your application, CTCL anticipates that the
                 certification and approval of your grant will take about 2 weeks. The
                 disbursement timeline will depend on your local approval process.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       60.       CTCL, on its website, answers the question “Will the grant be mailed via

check or transferred via wire?”:

                 Wiring the grant funds is faster, but you can receive the funds via a mailed
                 check if preferred.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       61.       CTCL, on its website, answers the question “What reporting is required?”:

                 You will be required to submit a report that indicates how you spent the grant
                 funds. The report will be in a format that should not be overly burdensome.

See https://www.techandciviclife.org/our-work/election-officials/grants/.




                                                13
           Case 1:20-cv-01487-WCG Filed 09/24/20 Page 13 of 41 Document 1
       62.    CTCL, on its website, answers the question “When do I report how my office

spent the funds?”:

              You’ll need to submit your grant report by January 31, 2021.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

CTCL’s private federal election grants are targeted toward counties and cities with
demographics that show overwhelmingly progressive voters.

       63.    The local governments that CTCL have funded have demographics with

overwhelmingly progressive voters. For example, Wayne County voted in 2016 for Hillary

Clinton at a 94.95% rate over Donald Trump.

       64.    As the chart below shows, CTCL’s private federal election grants are targeting

cities with demographics showing high rates of progressive voters.

 Jurisdiction/City      Grant               Trump      Clinton Clinton
                        Amount (in            2016        2016 Percentage
                        dollars)
 Green Bay City, WI     1,093,400           19,821      21,291       70.88%
 Kenosha City, WI       862,779             15,829      22,849       58.98%
 Madison City, WI       1,271,788           23,053     120,078       83.89%
 Milwaukee City, WI     2,154,500           45,167     188,653       80.68%
 Racine City, WI        942,100              8,934      19,029       68.05%
 Philadelphia City, PA 10,000,000          108,748     584,025       84.30%
 Wayne County, MI- 3,512,000                 7,682     234,871       94.95%
 Detroit
 Flint City, MI         475,625              4,572      24,790       84.42%
 East Lansing, MI       8,500                4,147      13,073        75.9%
 Lansing, MI            440,000             11,219      32,716       74.46%
 Minneapolis      City, 3,000,000           25,693     174.585       87.17%
 MN
 Fulton County, GA - 6,000,000             110,372     281,875       69.2%
 Atlanta
 Richland County, SC 730,000                52,469   108,000          67.2%
 Delaware County, PA 2,200,000             110,667   177,402         61.58%
 Totals                                    548,373 2,003,237         78.50%



                                             14
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 14 of 41 Document 1
          65.      The CTCL is funding Wisconsin cities with overwhelmingly progressive

voters.

          66.      In 2016, Racine voted for Hillary Clinton at 68.05% rate over Trump.

          67.      In 2016, Milwaukee voted for Hillary Clinton at 80.68% rate over Trump.

          68.      In 2016, Kenosha voted for Hillary Clinton at 58.98% rate over Trump.

          69.      In 2016, Green Bay voted for Hillary Clinton at 70.88% rate over Trump.

          70.      In 2016, Madison voted for Hillary Clinton at 83.89% rate over Trump.

CTCL’s 2020 private federal election grants

          71.      In 2020, CTCL has provided private federal election grants to cities and

counties in at least Pennsylvania, Wisconsin, Michigan, Minnesota, South Carolina and

Georgia.

          72.      All these states have something in common: state legislatures who will not

accept CTCL’s private federal elections grants.

          73.      So, CTCL to accomplish its objective of turning out progressive votes in the

urban cities has circumvented these state legislatures by recruiting local governments to

apply and agree to accept CTCL’s private federal election grants.

          74.      For example, the CTCL recently provided a $10 million private federal

election grant to the City of Philadelphia. The $10 million is to be divided as follows:

                1. $5.5 million towards materials and processing equipment for mail-in and
                   absentee voting
                2. $2.27 million towards satellite election offices for in-person mail-in voting
                3. $1.32 million towards in-person voting at polling places on election day
                4. $552,000 for secure dropboxes and other needs
                5. $370,000 for printing, postage, and other needs



                                                   15
          Case 1:20-cv-01487-WCG Filed 09/24/20 Page 15 of 41 Document 1
       75.    CTCL’s private federal election grant to Philadelphia was not approved by

Congress nor by the Pennsylvania state legislature.

       76.    Similarly, CTCL’s private federal election grants to counties and cities in

Michigan, Minnesota, Pennsylvania, South Carolina and Georgia were not approved by

Congress nor by the respective state legislatures.

       77.    In Wisconsin, the CTCL has distributed $6.3 million of private federal election

grants to the Cities of Milwaukee, Madison, Green Bay, Kenosha and Racine which have not

been approved by Congress nor by the Wisconsin state legislature.

       78.    Initially, CTCL with money recruited all the Wisconsin cities to apply for its

CTCL’s private federal election grants.

       79.    Beginning as far back as April 2, 2020, Mayor Mason of Racine had

corresponded with CTCL to receive and redistribute to other cities $942,000 in private

funding for election administration purposes.

       80.    On May 28, 2020, the CTCL awarded the City of Racine a $100,000 private

federal election grant to apply and attempt to recruit “other cities in Wisconsin” to apply for

CTCL’s private federal election grants:

              Dear [Racine] Mayor Mason:
              I am pleased to inform you that the Center for Tech and Civic Life (“CTCL”)
              has decided to award a grant to support the work of the City of Racine.
              AMOUNT OF GRANT: One hundred thousand US dollars (USD $100,000)
              PURPOSE: The grant funds must be used exclusively for the public purpose
              of planning safe and secure election administration in the City of Racine in
              2020, and coordinating such planning with other cities in Wisconsin.

Exhibit D.




                                                16
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 16 of 41 Document 1
       81.    Racine using CTCL’s initial $100,000 private federal election grant recruited

the Wisconsin cities of Green Bay, Kenosha, Madison and Milwaukee to apply for the

CTCL’s private federal election grants.

       82.    On July 17, 2020 the City of Madison is on record as accepting from Racine

$10,000 in CTCL funding for specific electoral administration purposes.

       83.    The CTCL granted $1.09 million to the City of Green Bay. This is nearly triple

its current 2020 election budget of $329,820. Ex. C.

       84.    The CTCL granted $862,779 to the City of Kenosha. This is over four times

its current 2020 election budget of $205,690. Ex. C.

       85.    The Elections Committee should take note that the CTCL granted $1.27

million to the City of Madison. This is a 50% increase to their current 2020 election budget

of $2.08 million. Ex. C.

       86.    The CTCL granted $2.154 million to the City of Milwaukee. This is a 72%

increase to their current 2020 election budget of $2.987 million. See Ex. C.

       87.    The CTCL granted $942,100 to the City of Racine. This is over twice its

current 2020 election budget of $409,529. See Ex. C.

       88.    The cities of Milwaukee, Madison, Green Bay, Kenosha, and Racine applied

for CTCL’s private federal election grant through their joint “Wisconsin Safe Voting Plan

2020, submitted to the Center for Tech & Civic Life on June 15, 2020. Ex. C.

       89.    CTCL approved the application for private federal election grant.

       90.    $2,572,839 of the CTCL’s private federal election grant is to be spent through

the city clerks and election officials to influence voter turnout in democrat strongholds:



                                              17
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 17 of 41 Document 1
                Overall, our five communities are requesting $2,572,839 in resources
                related to enabling our municipalities to overcome these particular
                barriers and ensure that our voters can meaningfully access absentee
                voting, both by mail and in-person early voting.

Ex. C. (emphasis added).

       91.      The City of Racine, its city clerk and election officials, are using the CTCL’s

private federal elections grant as follows:

              “Racine: The City will recruit and promote ($1,000), train ($3,000), and
               employ paid Voter Ambassadors ($8,000) who will be provided with both
               PPE and 9 supplies ($4,000) and set up at the City’s community centers to
               assist voters with all aspects of absentee ballot request, including photo ID
               compliance. Due to the increase of absentee mailed requests the City of
               Racine will need an additional 2 full time staff members in the Clerk’s Office
               in order to have a reasonable turnaround time for absentee requests
               ($100,000). Total: $116,000.”
              Racine: The City currently has one secured drop box for absentee ballots, and
               would like to have 3 additional drop boxes, each equipped with security
               cameras, to install at key locations around the City. Total: $18,000.”
             ● “Racine: To process absentee ballot requests in April, the City estimates that it
               will need seven additional full-time employees to process fall election requests.
               These employees will be needed full-time for one month prior to the August
               Election (approximately $17,000) and seven weeks prior to the November
               election (approximately $30,000). Total: $47,000”
              “Racine: The City would like to offer a total of 3 EIPAV satellite locations for
               one week prior to the August election, as well as offering in-person early
               voting - curbside, if City Hall is still closed to the public - at the Clerk’s office
               for 2 weeks prior to the August election. For the November election, Racine
               would like to offer EIPAV at 4 satellite locations two weeks prior to the
               election and at the Clerk’s office (again, potentially curbside) 6 weeks prior.
               The City would need to obtain PPE, tents, supplies and cover staff time and
               training ($40,000). Racine would also like to have all satellite locations
               available for half-day voting the two Saturdays ($17,000) and Sundays
               ($17,000) prior to the November election, and the library and mall locations
               would be open until 8pm the week prior to the Election. Additional resources
               needed include one-time set-up fee per location ($7,500), laptops and dymo
               printers ($10,000), training ($1,100), and signage ($12,000.) As well, the City
               would like to host at least one drive-thru Voter Registration Day, where City


                                                 18
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 18 of 41 Document 1
    Hall would be set up for residents to come get registered, curbside, and get
    their voting questions answered by Clerk’s staff. Newly registered voters could
    also get assistance requesting absentee ballots for upcoming elections while
    they’re there. ($8,000) Total: $112,600”
   “Racine: The City would like to retain a communications firm to design and
    implement a comprehensive voter outreach communications plan ($80,000).
    This would include ads on Facebook, Instagram, and Snapchat. The City
    would also like to rent billboards in key parts of the City ($5,000) to place
    messages in Spanish to reach Spanish-speaking voters. The City would also
    like to do targeted outreach aimed at City residents with criminal records to
    encourage them to see if they are not eligible to vote; this outreach will be
    accomplished with the production, editing, and sharing of a YouTube video
    ($2,000) specifically on this topic shared on the City’s website, social media
    channels, and through community partners. Racine would also like to
    purchase a Mobile Voting Precinct so the City can travel around the City to
    community centers and strategically chosen partner locations and enable
    people to vote in this accessible (ADA-compliant), secure, and completely
    portable polling booth on wheels, an investment that the City will be able to
    use for years to come. (Estimated cost $250,000). Total: $337,000”
   “Racine: The City needs approximately 150 poll workers for August and 300
    for November, in addition to 36 Chief Inspectors, and would like to pay all
    workers a $100/election hazard pay ($118,000 total payroll for both elections).
    City notes that its desire to have more early voting locations and hours is
    directly impacted by its ability to hire and train election officials. To that end,
    the City would like to launch a recruitment campaign that includes radio ads
    ($1,000), ads on social media platforms ($10,000), billboards in strategic City
    locations ($5,000), and film videos for high school students in
    history/government classes ($500). The City would also like to enlist a
    communication firm to: create a training video for election officials, develop
    an online quiz, detailed packets for election officials, and a PPE video filmed
    by a health professional about necessary COVID-19 precautions during all
    voting operations ($22,000 total). Racine would also like to hire a liaison
    position to schedule, training and facilitate poll workers. ($35,000)
    Total: $181,500.”
   “Racine: Racine plans to issue all 36 wards its own PPE supply box which will
    each include masks, cleaning supplies, pens for each voter, gloves, hand
    sanitizer, safety vests, goggles, etc. ($16,000). The City also needs large signs to
    direct and inform voters printed in English and Spanish ($3,000). Additionally,
    the City would like to deploy a team of paid trained EDR Specialists for each
    polling location ($10,000, including hourly pay, training expenses, and office
    supplies). As well, Racine would like iPads with cellular signal for each polling
    location to be able to easily verify voters’ registration status and ward


                                      19
Case 1:20-cv-01487-WCG Filed 09/24/20 Page 19 of 41 Document 1
                  ($16,000). The City would like to equip all wards with Badger Books ($85,000);
                  Racine began using electronic poll books in the February 2020 election and
                  has found they dramatically increase and facilitate EDR, verification of voters’
                  photo ID, expedite election processes, and reduce human error. Total:
                  $130,000”

Ex. C.

         92.      The City of Milwaukee, its city clerk and election officials, are using the

CTCL’s private federal elections grant as follows:

                “Milwaukee: The City notes that the biggest obstacle to Milwaukee
                 residents,particularly those in poverty, to applying for an absentee ballot in
                 April was access to the internet and securing an image of their photo ID. To
                 address this, the City will be promoting and utilizing Milwaukee Public Library
                 branch staff ($90,000 for both elections) for 3 weeks prior to each election to
                 assist any potential absentee voters with applying, securing, and uploading
                 images of their valid photo ID. Total: $90,000”
                “Milwaukee: The City would like to install secure 24-hour drop boxes at all 13
                 Milwaukee Public library branches, staffed with socially distanced volunteers
                 to serve as witnesses. Total: $58,500”
                “Milwaukee: Given its tremendous volume of absentee ballot requests and
                 processing tasks which far exceeds that of the other municipalities, Milwaukee
                 would like to completely automate and expedite the assembly and mailing of
                 requested absentee ballots. The City would like to purchase a high-speed,
                 duplex printer, a top-of-the-line folding machine, and a high quality folding
                 and inserting machine. This would reduce staff costs and eliminate the use of
                 absentee labels, by enabling the City to print directly onto inner and outer
                 envelopes. This would also allow the City to have a small 2D barcode that the
                 inserter machine would be able to scan to ensure that the outer envelope is for
                 the same voter; increasing quality controls. This automation would enable the
                 City to eliminate the assembly delay no matter the volume of daily absentee,
                 allowing experienced election workers and previously trained election
                 temporary employees to be re-deployed to early voting sites as supervisors and
                 lead workers. Total: $145,000”
                “Milwaukee: The City would like to set up 3 in-person early voting locations
                 for two weeks prior to the August election ($150,000) and 15 in-person early
                 voting 13 locations and 1 drive-thru location, potentially at a central location
                 like Miller Park, for four weeks prior to the November election ($450,000).
                 (Establishing this many EIPAV sites requires a significant investment in IT


                                                  20
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 20 of 41 Document 1
    equipment, an additional ballotar printer, tents, signage, and traffic control
    assistance. Milwaukee would also like to offer evening and weekend early
    voting hours which would add additional costs for both August ($30,000) and
    November ($75,000). Total: $705,000.”
   “Milwaukee: Would like to partner with other City divisions to develop
    mailings and door hangers ($10,000) that could accompany water bills, be
    distributed by the Department of Neighborhood Services, or hung on trash
    receptacles by sanitation staff. The City would also like to revamp current
    absentee voting instructions to be more visual, address issues specific to the
    pandemic such as securing a witness signature, prepare it in English and
    Spanish, and print 150,000 color copies (estimated total $15,000). The
    Election Commission would also like to produce a short video ($5,000) with
    visuals showing voters how to apply for an absentee ballot and how to
    correctly complete and return the ballot. Additionally, the Election
    Commission would like to hire a communications firm to prepare and
    implement a comprehensive voter outreach communications plan ($250,000).
    This communications effort would include numerous voter education
    ads and PSAs on radio, billboards, buses, with some using local celebrities like
    Milwaukee Bucks players. This communications effort would focus on
    appealing to a variety of communities within Milwaukee, including historically
    underrepresented communities such as LatinX and African Americans, and
    would include a specific focus on the re-enfranchisement of voters who are no
    longer on probation or parole for a felony. Additionally, this campaign would
    include an edgy but nonpartisan and tasteful communications campaign to
    harness the current protests’ emphasis on inequity and ties that message to
    voting. The video, the ads, and the PSAs could all also be placed on social
    media, the Election Commission and City websites, and GOTV partner
    websites and social media. Total: $280,000”
   “Milwaukee: The City plans to have 45 voting locations in August and to keep
    open as many of the normal 180 polling places as possible in November.
    August will require 3 chief inspectors per site and 20 election workers per site,
    for a total of 1200 election workers minimum and 150 chief inspectors. The
    City has a goal of recruiting 1,000 new election workers. The City would like
    to add an additional $100 per worker in hazard pay to the poll workers’
    stipends of $130 ($460,000 additional for both elections) and $100 hazard pay
    to chief inspector stipends of $225 ($87,750 additional for both elections).
    Additionally, the City of Milwaukee utilizes a Central Count of absentee
    ballots, which necessitates 15 chiefs and 200 election workers per election at
    Central Count ($50,000/day for 2- days each election for a total of $200,000).
    Total payroll for both elections will reach $750,000 based upon these
    calculations. The City will launch a recruitment campaign for a new generation
    of election workers to sign up and be involved in their democracy, and hopes


                                    21
Case 1:20-cv-01487-WCG Filed 09/24/20 Page 21 of 41 Document 1
                 this effort can be included in the above request for resources for a marketing
                 firm. Recruiting new and younger poll workers means that the Election
                 Commission will need to innovate in election training. The Commission
                 would like to produce polling place training videos ($50,000) with live small-
                 group, socially distanced discussions and Q&A sessions. These videos
                 will augment existing training manuals. Total: $800,000”
                “Milwaukee: The City will be purchasing 400 plexiglass barriers ($55,000) for
                 election workers at all polling location receiving and registration tables.
                 Additionally, the Milwaukee Election Commission will need to acquire 400
                 face shields for workers not staffed behind plexiglass ($4,000), gloves for all
                 poll workers ($3,000), masks on hand for election workers and members of
                 the public ($5,000), hand sanitizer ($2,000) and disinfectant ($2,000).
                 Additionally, since Milwaukee also plans to offer curbside voting as an option
                 at all polling places, updated, larger, more visible signage is necessary ($5,000).
                 Total: $76,000”

Ex. C.

         93.      The City of Kenosha, its city clerk and election officials are using the CTCL’s

private federal elections grant as follows:

                “Kenosha: The City would like to have Clerk’s staff train library staff
                 on how to help residents request and complete absentee ballots, would
                 like to produce ($3,000) and mail ($26,200) a bilingual absentee ballot
                 instruction sheet with all absentee ballots to increase correctly
                 completed and submitted ballots. The City would like to hire a trainer
                 for seasonal election workers, volunteers and poll workers. This
                 employee would also coordinate assignments to polling locations, the
                 early driver up voting site, the Clerk’s office for assistance in
                 processing, data entry and filing of absentee requests and the Absentee
                 Board of Canvassers (approximately $50,000). The increase in absentee
                 ballots due to COVID-19 has tremendously increased the workload of
                 the department. In order to properly serve the citizens and voters
                 additional LTE employees are needed (approximately $175,000). Total:
                 $254,200”
                “Kenosha: The City currently has two drop-boxes that are checked
                 throughout the day, and would like to install 4 additional internal
                 security boxes at Kenosha libraries and the Kenosha Water Utility so
                 that each side of town has easy access to ballot drop-boxes. Total:
                 $40,000?”



                                                   22
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 22 of 41 Document 1
   “Kenosha: The City needs resources for absentee ballot processing, to
    staff and process early, in-person absentee requests, and to answer
    voters’ questions (approximately $100,000). Additional workers are also
    needed to canvass absentee ballots (approximately $11,000) Total:
    $111,000”
   “Kenosha: The City plans to have one early voting location, at City
    Hall, and plans to hold early voting two weeks before the August
    election, with no weekendor evening hours planned, and 4 weeks
    before the November election, with access until 7pm two days/week
    and Saturday voting availability the week before the election. If City
    Hall is still closed to the public, they will explore offering early drive
    thru voting on City Hall property. Resources are needed for staffing
    (approximately $40,000), PPE ($1,050), signage ($200), laptops,
    printers, and purchase of a large tent ($8,789) to utilize for drive thru
    early voting. Staff could see voters’ ID, print their label, hand them
    their ballot, and then collect the completed envelope. This would also
    allow staff to help voters properly do certification and provide witness
    signatures if necessary. The City could do thisfor one full week before
    elections. Total $50,039.”
   “Kenosha: Would like to directly communicate to all Kenosha
    residents via professionally-designed targeted mail postcards that
    include information about the voter’s polling location, how to register
    to vote, how to request an absentee ballot, and how to obtain
    additional information. The City would have these designed by a
    graphic designer, printed, and mailed ($34,000). The City would also
    like resources for social media advertising, including on online media
    like Hulu, Spotify, and Pandora ($10,000) and for targeted radio and
    print advertising ($6,000) and large graphic posters ($3,000) to display
    in low-income neighborhoods, on City buses, and at bus stations, and
    at libraries ($5,000). Total: $58,000”
   “Kenosha: The City needs to hire 350 poll workers per election
    ($100,000). They would like to offer hazard pay to increase pay to
    $160/worker and $220/chief inspectors ($10,840). To aid in
    recruitment efforts, the City would like to hire a recruiter and liaison
    position for poll workers ($35,000). Total: $145,840.”
   “Kenosha: The City would like to purchase automatic hand sanitizer
    dispensers for all polling locations ($14,500) as well as PPE (gloves,
    masks, disinfectant, etc.) for all poll workers and voters ($15,200).
    Kenosha would also like to be able to offer elderly residents and people
    with disabilities who wish to vote in person on Election Day two-way


                                    23
Case 1:20-cv-01487-WCG Filed 09/24/20 Page 23 of 41 Document 1
                  transportation, utilizing a local organization such as Care-A-Van
                  ($2,000). The City also needs resources for technology improvements
                  to include a ballot opener, a ballot folder, 12 additional laptops and
                  dymo printers, and high-speed scanner tabulators ($172,000 total) to
                  expedite election day processing and administration. Total: $203,700”

Ex. C.

         94.      The City of Green Bay, its city clerk and election officials, are using the

CTCL’s private federal elections grant as follows:

                “Green Bay: The City would like to employ bilingual LTE “voter
                 navigators”($45,000) to help residents properly upload valid photo ID,
                 complete their ballots and comply with certification requirements, and
                 offer witness signatures. These voter navigators can assist voters prior
                 to the elections and then also be trained and utilized as election
                 inspectors. They would also like to utilize paid social media and local
                 print and radio advertising to educate and direct voters in how to
                 upload photo ID and how to request and complete absentee ballots.
                 ($2,000) Total: $47,000”
                “Green Bay: The City would like to add secure (security cameras
                 $15,000) ballot drop-boxes (approximately $900 each) at a minimum of
                 the transit center and two fire stations, but if funding were available
                 would also install secure drop boxes at Green Bay’s libraries, police
                 community buildings, and potentially several other sites including
                 major grocery stores, gas stations, University of Wisconsin Green Bay,
                 and Northern Wisconsin Technical College, in addition to the one
                 already in use at City Hall. Total: $50,000”
                “Green Bay: The City needs 45 additional staff to process absentee
                 ballot requests before the election, to open and verify envelopes on
                 Election Day,and insert them into the tabulators. After the election,
                 staff are needed to enter new voter registrations and assist with all
                 election certification tasks ($140,000 for staffing) The City would also
                 like to purchase a ballot opener and ballot folder to expedite processing
                 ($5,000). Total: $145,000.”
                “Green Bay: The City would like to expand and establish at least three
                 EIPAVsites in trusted locations, ideally on the east (potentially
                 UWGB) and west sides (potentially NWTC or an Oneida Nation
                 facility) of the City, as well as at City Hall. The City is planning to offer
                 early voting starting two weeks before each election, with several

                                                   24
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 24 of 41 Document 1
    weekdays available until 6:30pm and Saturdays 10am-4pm. They would
    like to staff these early voting sites with election inspectors who are
    bilingual and would like to increase the salary rate for these bilingual
    election inspectors to assist with recruitment and retention, as well as
    in recognition of their important role at these sites. The City also will
    need to print additional ballots, signage, and materials to have available
    at these early voting sites. Total: $35,000.”
   “Green Bay: The City needs to hire a total of 380 workers per election
    (total $112,660). The City would like to pay poll workers more than
    they have previously received, to signify their importance in the
    process and to acknowledge the extra challenge it represents to serve as
    an election official during a pandemic. The City would like to increase
    poll worker salaries by 50% (additional $56,330). All poll workers will
    be trained through the Wisconsin Elections Commission website and
    the City’s own training manual ($6,000). Total: $174,900”
   “Green Bay: Would like to reach voters and potential voters through a
    multi-prong strategy utilizing “every door direct mail,” targeted mail,
    geo-fencing, billboards, radio, television, and streaming-service PSAs,
    digital advertising, and automated calls and texts ($100,000 total). The
    City would also like to ensure that these efforts can be done in English,
    Spanish, Hmong, and Somali, since roughly 11% of households in the
    Green Bay area speak a language other than English. Ideally, the City
    would employ limited term communications staff or engage
    communications consultants ($50,000) from August through the
    November election to design these communications and design and
    launch paid advertising on Facebook, Twitter, and Instagram, also in
    multiple languages. The City would also like to directly mail to
    residents who are believed to be eligible but not registered voters,
    approximately 20,000 residents. It would require both considerable
    staff time to construct that list of residents and directly mail a
    professionally-designed piece (in multiple languages) to those voters.
    ($50,000 total for staffing, design, printing, and postage). To assist new
    voters, the City would also like resources to help residents obtain
    required documents (i.e. birth certificates) which are needed to get a
    valid state ID needed for voting. These grant funds ($15,000) would be
    distributed in partnership with key community organizations including
    churches, educational institutions, and organizations serving African
    immigrants, LatinX residents, and African Americans. Total: $215,000”
   “Green Bay: Green Bay would like to purchase 135 electronic poll
    books ($2,100/each for a total of $283,500) to reduce voter lines,
    facilitate Election Day Registrations and verification of photo ID. The


                                     25
Case 1:20-cv-01487-WCG Filed 09/24/20 Page 25 of 41 Document 1
                  City would also like a high speed tabulator ($62,000) to count absentee
                  ballots on Election Day, a ballot opener and ballot folder ($5,000), and
                  additional staff to process absentee ballots on Election Day ($5,000).
                  The City also needs masks, gloves, gowns, hair nets, face shields
                  ($15,000), cough/sneeze guards ($43,000), and disinfectant supplies
                  ($3,000). Total: $426,500”

Ex. C.

         95.      The Elections Commission should take note that the City of Madison, its city

clerk and election officials, are using the CTCL’s private federal elections grant as follows:

                “Madison: Plans to hold curbside “Get your ID on File” events with
                 the Clerk this summer utilizing volunteers or paid poll workers
                 ($15,000) equipped with PPE (estimated $5,000) and digital cameras
                 ($4,500) to capture voter ID images for voters who are unable to
                 electronically submit their IDs to the Clerk’s office. They also need
                 large flags to draw attention to these curbside sites ($4,000). Would
                 also like mobile wifi hotspots and tablets for all of these sites
                 ($100,000) so voters could complete their voter registration and
                 absentee requests all at once, without having to wait for staff in the
                 Clerk’s office to follow up on paper forms. (These mobile wifi
                 hotspots, tablets, and flags, could all then be repurposed forearly in-
                 person voting closer to the election.) Total: $128,500”
                “Madison: The City would like to have one secure drop box for every
                 15,000 voters, or 12 drop boxes total ($36,000). The City would also
                 like to provide a potential absentee ballot witness at each drop box,
                 utilizing social distancing and equipped with PPE (staff costs
                 unknown): Total: $50,000”
                “Madison: Based on data from April, the City estimates it will need additional
                 staffing ($110,000) for hourly election clerks for the fall elections, and will
                 incur 11 additional overtime costs ($100,000) for staff processing of absentee
                 ballots and other election-related tasks. Total: $210,000”
                “Madison: The City would like to provide 18 in-person absentee voting
                 locations for the two weeks leading up to the August election, and for the four
                 weeks leading up to the November election. Their original plan was to offer
                 in-person absentee voting at all nine library locations, the City Clerk’s Office, a
                 city garage, Edgewood College, two Madison College locations, and four UW-
                 Madison locations. Due to weather uncertainties, they will need to purchase
                 and utilize tents ($100,000) for the curbside voting locations in order to


                                                  26
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 26 of 41 Document 1
    protect the ballots, staff, and equipment from getting wet and will also need
    large feather flags to identify the curbside voting sites. (Additional staff costs
    covered by the earlier question re. Absentee ballot processing.) The City
    would also like to get carts ($60,000) for our ExpressVote accessible ballot
    marking devices so we can use the ExpressVote for curbside voting to
    normalize the use of ExpressVote to help voters with disabilities feel less
    segregated during the voting process. Total: $160,000.”
   “Madison: Would like to engage the City’s media team to produce videos to
    introduce voters to the election process, voting options, and to explain the
    safety precautions taken at polls and early voting sites. These videos would
    then be shared in numerous ways, including through partner organizations and
    on the City’s social media platforms. The City would also like to partner with
    community organizations and run ads on local Spanish-language radio, in the
    Spanish-language newspapers, on local hip hop radio stations, in African
    American-focused printed publications, and in online publications run by and
    for our communities of color (advertising total $100,000). Additionally, the
    City has many poll workers who are from historically disenfranchised
    communities. The City would like to pay those poll workers ($75,000) to
    conduct voter outreach and additional poll worker recruitment activities.
    Total: $175,000.”
   Madison: The City utilizes the election toolkit available through the MIT
    Technology Project to determine the staffing levels needed to ensure that
    voters will not have to wait in line for more than 15 minutes. In addition to
    the one Chief Inspector per polling location, Madison also has additional
    election officials who are certified as the Absentee Lead at each polling
    location. Madison estimates that if 75% of votes cast are absentee, the City
    will need 1,559 election officials at the polls in August. The City envisions a
    robust and strategic poll worker recruitment effort, focusing on people of
    color, high school students, and college students. The City would like to have
    resources for hazard pay for poll workers this fall at a rate comparable to what
    the U.S. Census is paying in the area ($369,788). The City has also found it
    challenging to convince facilities to host a polling location in the midst of a
    pandemic, and would like to provide each facility with a small amount of
    funds to compensate for their increased cleaning andsanitization costs
    ($750/location, $138,000 total). Total: $507,788”
   “Madison: The City needs hand sanitizer for all poll workers and voters,
    disinfectant spray, plexi-glass shields to allow poll workers to split the poll
    books, face shields for curbside election officials, and face masks for all poll
    workers and observers ($20,000) as well as renting additional space to safely
    and accurately prepare all supplies and practice social distancing at the public


                                     27
Case 1:20-cv-01487-WCG Filed 09/24/20 Page 27 of 41 Document 1
                test of election equipment ($20,000) If the new voter registration form is not
                translated by the state into both Spanish and Hmong, Madison plans to
                translate the form ($500). Total: $40,500”

Ex. C.

CTCL’s private federal election grants are to increase voter participation in the
Wisconsin cities which can be accomplished without creation of a public-private
partnership regarding Minneapolis’s election administration.

         96.    CTCL’s private federal election grants are to increase voter participation in the

Wisconsin cities.

         97.    CTCL’s goal of increasing voter participation in the Wisconsin cities can be

accomplished without the funding through the respective Wisconsin cities.

         98.    Instead, CTCL could spend the funds directly on get-out-to-vote (GOTV)

efforts like other non-profits do.

         99.    Therefore, for CTCL to accomplish its goal of increasing voter participation in

the Wisconsin cities, it is unnecessary for there to be a public-private partnership between

CTCL and each Wisconsin city regarding each respective city’s election administration.


                                           COUNT I

The Wisconsin cities act ultra vires, without legal authority, to accept CTCL’s private
   federal election grants under the Elections Clause, Supremacy Clause, HAVA,
         NVRA and Wisconsin Statutes § 12.11 prohibiting election bribery.

         100.   The Plaintiffs incorporate this complaint’s previous paragraphs.

         101.   The Center for Tech and Civic Life (CTCL) has distributed private federal

election grants, totaling $6,324,527, to the Cities of Racine, Milwaukee, Kenosha, Green Bay

and Madison.




                                                28
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 28 of 41 Document 1
         102.    But, HAVA left discretion to the “states,” not the cities, on how to implement

federal elections:

                 The specific choices on the methods of complying with the requirements of
                 this subchapter shall be left to the discretion of the State.3

         103.    Federal election law defines the word “state”:

                 In this chapter, the term “State” includes the District of Columbia, the
                 Commonwealth of Puerto Rico, Guam, American Samoa, and the
                 United States Virgin Islands.4

         104.    So, under federal election law, the Cities of Racine, Milwaukee, Kenosha,

Green Bay and Madison are not “states.”

         105.    Accordingly, they have no legal authority to accept and use private federal

election grants.

         106.    The following federal law and state law preempt the Wisconsin cities from

accepting and using private federal election grants: U.S. Constitution’s Elections Clause and

Supremacy Clause, National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501-20511,

Help America Vote Act, 52 USC §§ 20901-21145, and Wisconsin Statutes § 12.11

prohibiting election bribery.

         107.    Because of the preemptive effects of these laws, the Cities of Racine,

Milwaukee, Kenosha, Green Bay and Madison have acted ultra vires, without legal authority,

to accept and use CTCL’s private federal election grants.

         108.    The Plaintiffs are entitled to prospective declaratory and injunctive relief.



3
    52 U.S. Code § 21085, Pub. L. 107–252, title III, § 305 (Oct. 29, 2002), 116 Stat. 1714.
4   52 USC § 21141.

                                                 29
          Case 1:20-cv-01487-WCG Filed 09/24/20 Page 29 of 41 Document 1
       109.    Specifically, the following laws preempt the defendant cities’ actions of

approving and using CTCL’s private federal election grants.

U.S. Constitution’s Elections Clause and Supremacy Clause

       110.    The U.S. Constitution, Article I’s Elections Clause and Article VI’s Supremacy

Clause preempts CTCL’s private federal elections grants to local governments.

       111.    The Elections Clause states:

               Time, place, and manner of holding. The Times, Places and Manner of
               holding Elections for Senators and Representatives, shall be prescribed in each
               State by the Legislature thereof; but the Congress may at any time by Law
               make or alter such Regulations, except as to the Places of chusing [sic]
               Senators.

U.S. Constitution, Art. I, section 4, clause 1.

       112.    The Supremacy Clause states:

               This Constitution, and the Laws of the United States which shall be made in
               Pursuance thereof; and all Treaties made, or which shall be made, under the
               Authority of the United States, shall be the supreme Law of the Land; and the
               Judges in every State shall be bound thereby, any Thing in the Constitution or
               Laws of any State to the Contrary notwithstanding.

U.S. Constitution, Art. VI, para. 2.

       113.    The Elections Clause, as applied here, ensures that the federal government

and state legislatures determine the time, place and manner of federal elections—not CTCL

and local governments.

       114.    The Supremacy Clause, as applied here, ensures that local governments do not

act contrary to federal and state law regarding federal elections.

       115.    The Elections Clause and Supremacy Clause preempt CTCL’s private federal

election grants to local governments.



                                                  30
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 30 of 41 Document 1
        116.     CTCL’s private federal election grants are not legally authorized by federal law

nor state law.

        117.     The cities of Milwaukee, Madison, Green Bay, Kenosha, and Racine have

acted ultra vires, without legal authority, in accepting and using CTCL’s private federal

election grants.

The Wisconsin cities’ CTCL private federal election grants are a constitutionally-
impermissible public-private partnership.

        118.     The Wisconsin cities’ CTCL private federal elections grants are a

constitutionally-impermissible public-private partnership.

        119.     The case law shows that the CTCL private federal election grant is in a subject

area, federal elections, where public-private partnerships are constitutionally impermissible.

        120.     The federal courts have a tradition in different subject areas of drawing a line

where public-private partnerships are constitutionally impermissible. Federal elections are a

subject where the federals should hold that private-public partnerships are constitutionally

impermissible.

        121.     Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del. Ch. 2015) reveals the

dangers of a government scheme to target get-out-to-vote efforts on a favored demographic group.

The school district wanted its referendum to pass; so, it targeted parents of school children and adult

students for a get-out-to-vote campaign. In the Young decision, the court identified the school

district’s scheme to get-out-the-vote of the parents and adult students as also violating election law.

The court held that the school district’s improper influence upon a demographic group interfered

with the “full, fair, and free expression of the popular will….” Id. The court stated that the




                                                   31
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 31 of 41 Document 1
government favoring a demographic group was equivalent to the government disfavoring a

demographic group:

              Historically, the law has focused on forms of “improper influence” that have
              interfered with the voting rights of disfavored demographic groups by dissuading or
              preventing them from voting through blatant means like fraud, violence, and
              intimidation. A government certainly violates the Elections Clause if it skews the
              outcome of an election in this manner. Parity of reasoning suggests that a
              government can violate the Elections Clause if it skews the outcome of an election
              by encouraging and facilitating voting by favored demographic groups. In both
              situations, the government has diminished the voting rights of one portion of the
              electorate and enhanced the voting rights of another portion of the electorate. In
              neither case is the election “free and equal.”

Id.

       122.   In Board of Education of Kiryas Joel Village School District v. Grumet, 512 U.S. 687

(1994), the U.S. Supreme Court drew such a line finding a public-private partnership

constitutionally impermissible. In Kiryas, the New York legislature sought to create a

homogenous school district for Satmar Hasidic Jews and did so by statute. This “religious”

motive was improper for the state and the statute forming the new district was stuck

down. 512 U.S. at 691.

       123.   Similarly, in Ferguson v. City of Charleston, 532 U.S. 67, 81-86 (U.S. 2001), the

U.S. Supreme Court held another public-private partnership unconstitutionally

impermissible. Here, the local prosecutor, concerned about crack babies, teamed up with

the local hospital to develop a program seeking to prevent expecting mothers from using

cocaine during the pregnancy. They developed a program where the hospital would test for

the presence of cocaine and provide a program to help with abstinence. If the patient

refused, the results were shared with the prosecutor’s office which in turn would encourage

participation at the threat of prosecution. The U.S. Supreme Court found the entanglement



                                                32
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 32 of 41 Document 1
of public and private interests sufficient to conclude the blood test by the hospital was a

Fourth Amendment violation by the state. 532 U.S. at 86.

           124.   Similarly, the entanglement of public and private interests involved with

Wisconsin cities accepting and using CTCL’s private federal election grant are

unconstitutionally impermissible.

           125.   The idea of the federal and state government exclusively funding federal

elections is to eliminate undue influence and the appearance of undue influence by private

parties.

           126.   CTCL’s private funding of federal elections re-introduces undue influence and

the appearance of undue influence into federal elections—which is constitutionally

impermissible.

Help America Vote Act (HAVA)

           127.   The Help America Vote Act (HAVA), 52 USC § 209, preempts CTCL’s

private federal election grants for the following reasons.

           128.   HAVA established the Election Assistance Commission (EAC) to assist the

states regarding HAVA compliance and to distribute HAVA funds to the states.

           129.   EAC is also charged with creating voting system guidelines and operating the

federal government's first voting system certification program.

           130.   EAC is also responsible for maintaining the National Voter Registration form,

conducting research, and administering a national clearinghouse on elections that includes

shared practices, information for voters and other resources to improve elections.




                                                 33
           Case 1:20-cv-01487-WCG Filed 09/24/20 Page 33 of 41 Document 1
       131.    HAVA requires that the states implement the following new programs and

procedures:

                  Provisional Voting
                  Voting Information
                  Updated and Upgraded Voting Equipment
                  Statewide Voter Registration Databases
                  Voter Identification Procedures
                  Administrative Complaint Procedures

       132.    In the past, Wisconsin’s HAVA plan, required by HAVA, was approved by

the EAC.

       133.    HAVA’s purpose was to coordinate federal and state administration of federal

elections.

       134.    HAVA does not legally authorize local governments to accept private federal

election grants.

       135.    HAVA’s preemption prohibits local governments from accepting private

federal election grants.

       136.    Under HAVA, the EAC is to be bi-partisan and work with all the states in a

bi-partisan way.

       137.    The CTCL’s private federal election grants circumvent the EAC and the states

and thus conflict with HAVA.

       138.    Under HAVA, the EAC and the states work toward election plans and

budgets.




                                             34
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 34 of 41 Document 1
       139.      CTCL’s private federal election grants to local governments lead to deviations

from the federally-approved and state-approved election administration plans and budgets—

thus, conflicting with HAVA.

       140.      The federal and state money distributed to county and city clerks that

administer elections are distributed pursuant to a legally-authorized method, that is approved

by the states under the guidance of EAC, so the counties and cities receive a state-approved

share for election purposes.

       141.      But, local governments accepting CTCL’s private federal election grants,

violate HAVA by injecting money into federal elections which is not approved by the EAC

or the states.

       142.      States are not allowed to deviate from plans submitted under HAVA. Local

governments accepting CTCL’s private federal election grants, violate HAVA.

       143.      The CTCL’s private federal election grants to local governments are not part

of HAVA.

       144.      Wisconsin, consistent with HAVA and under the EAC’s guidance, has already

approved a fiscal plan for its elections. The CTCL’s private federal election grants to the

Wisconsin’s cities circumvents and violates that fiscal plan.

       145.      In Wisconsin, it is too late for the state to modify its plan around CTCL’s

private federal election grants to ensure the legally-authorized, uniform and fair election

HAVA requires.

       146.      The Supremacy Clause, as applied to HAVA, ensures that Wisconsin cities do

not act contrary to HAVA regarding federal elections.



                                                35
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 35 of 41 Document 1
       147.    HAVA preempts CTCL’s private federal election grants to the cities.

       148.    Under the Supremacy Clause and HAVA, CTCL’s private federal election

grants are not legally authorized by federal law or state law.

       149.    The cities of Milwaukee, Madison, Green Bay, Kenosha, and Racine have

acted ultra vires, without legal authority, in accepting and using CTCL’s private federal

election grants.

National Voters Registration Act (NVRA)

       150.    National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501–20511,

preempts CTCL’s private federal election grants for the following reasons.

       151.    Congress enacted the National Voter Registration Act of 1993 (also known as

the "Motor Voter Act"), to create “national procedures for voter registration for elections

for Federal office.” 52 U.S.C. § 20503.

       152.    The Act gave responsibility to the Federal Election Commission (FEC) to

provide States with guidance on the Act, to develop a national mail voter registration form,

and to compile reports on the effectiveness of the Act. A 2002 amendment in HAVA

transferred the FEC's responsibilities under the Act to the EAC.

       153.    Section 5 of the NVRA requires states to provide individuals with the

opportunity to register to vote at the same time that they apply for a driver's license or seek

to renew a driver's license, and requires the State to forward the completed application to the

appropriate state or local election official. 52 U.S.C. § 20504.




                                               36
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 36 of 41 Document 1
       154.    Section 6 of the NVRA provides that citizens can register to vote by mail

using mail-in-forms developed by each state and the Election Assistance Commission. 52

U.S.C. § 20505.

       155.    Section 7 of the NVRA requires states to offer voter registration opportunities

at all offices that provide public assistance and all offices that provide state-funded programs

primarily engaged in providing services to persons with disabilities. Each applicant for any of

these services, renewal of services, or address changes must be provided with a voter

registration form of a declination form as well as assistance in completing the form and

forwarding the completed application to the appropriate state or local election official. 52

U.S.C. § 20506.

       156.    Section 8 of the NVRA also creates requirements for how States maintain

voter registration lists for federal elections. 52 U.S.C. § 20507.

       157.    NVRA’s purpose was to coordinate federal and state administration of voter

registration for federal elections and to create legally-authorized, nationwide, and uniform

standards for voter registration.

       158.    NVRA does not legally authorize local governments to accept private federal

election grants for voter registration.

       159.    NVRA’s preemption prohibits local governments from accepting private

federal election grants for voter registration.

       160.    Under NVRA, the EAC is to be bi-partisan and work with all the states in a

bi-partisan way on voter registration for federal elections.




                                                  37
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 37 of 41 Document 1
       161.    The CTCL’s private federal election grants circumvent the EAC and the states

and thus conflicts with NVRA.

       162.    Under NVRA, the EAC and the states work toward voter registration plans

and budgets.

       163.    CTCL’s private federal election grants to local governments lead to deviations

from the federally-approved and state-approved election voter registration administration

plans and budgets—thus, conflicting with NVRA.

       164.    The federal and state money distributed to county and city clerks that conduct

voter registration are distributed pursuant to a legally-authorized method, that is approved by

the states under the guidance of EAC, so the counties and cities receive a state-approved

share for voter registration.

       165.    But, local governments accepting CTCL’s private federal election grants,

violate NVRA by injecting money into federal election voter registration which is not

approved by the EAC or the states.

       166.    States are not allowed to deviate from the NVRA. Local governments

accepting CTCL’s private federal election grants, violate NVRA.

       167.    The CTCL’s private federal election grants to local governments are not part

of NVRA.

       168.    Wisconsin, consistent with NVRA and under the EAC’s guidance, has already

approved a fiscal plan for voter registration for federal elections. The CTCL’s private federal

election grants to the Wisconsin’s cities circumvent and violate that fiscal plan.




                                               38
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 38 of 41 Document 1
        169.    In Wisconsin, it is too late for the state to modify its plan in response to

CTCL’s private federal election grants to ensure the legally-authorized, uniform and fair

election NVRA requires.

        170.    The Supremacy Clause, as applied to NVRA, ensures that Wisconsin cities do

not act contrary to NVRA regarding federal elections.

        171.    NVRA preempts CTCL’s private federal election grants to the cities.

        172.    Under the Supremacy Clause and NVRA, CTCL’s private federal election

grants are not legally authorized by federal law or state law.

        173.    The cities of Milwaukee, Madison, Green Bay, Kenosha, and Racine have

acted ultra vires, without legal authority, in accepting and using CTCL’s private federal

election grants.

Wisconsin Statutes § 12.11 prohibits election bribery preempting local govenrments
from accepting private federal election grants.

        174.    Wisconsin Statutes § 12.11 is violated by CTCL’s private federal election

grants to cities.

        175.    Wisconsin election officials accepting and using CTCL’s private federal

election grants violate Wisconsin Statutes § 12.11.

        176.    Section §12.11 prohibits public officials from accepting “anything of value…

in order to induce any elector to…go to or refrain from going to the polls..[or] to vote or

refrain from voting.

        177.    Wisconsin Statutes § 12.11 (1m) states:

                (1m) Any person who does any of the following violates this chapter:
                (a) Offers, gives, lends or promises to give or lend, or endeavors to procure,
                    anything of value, or any office or employment or any privilege or


                                                39
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 39 of 41 Document 1
                    immunity to, or for, any elector, or to or for any other person, in order to
                    induce any elector to:
                    1. Go to or refrain from going to the polls.
                    2. Vote or refrain from voting.
                    3. Vote or refrain from voting for or against a particular person.
                    4. Vote or refrain from voting for or against a particular referendum; or
                        on account of any elector having done any of the above.

        178.   Under the same section, “anything of value" is defined to includes “any

amount of money, or any object which has utility independent of any political message it

contains and the value of which exceeds $1.” Wis. Stat. § 12.11.

        179.   Wisconsin Statutes § 12.11 preempts CTCL’s private federal election grants to

the cities.

        180.   CTCL’s private federal election grants are not legally authorized under

Wisconsin Statutes § 12.11.

        181.   The cities of Milwaukee, Madison, Green Bay, Kenosha, and Racine have

acted ultra vires, without legal authority, in accepting and using CTCL’s private federal

election grants.

                                    Demand for Jury Trial

        182.   Plaintiffs demand a jury trial.

                                        Prayer for Relief

        Therefore, the Plaintiffs respectfully ask that this Court to:

        1.     Grant declaratory relief that the Cities of Green Bay, Kenosha, Madison,

Milwaukee and Racine have acted ultra vires, acted without legal authority, in accepting

CTCL’s private federal election grants.




                                                 40
         Case 1:20-cv-01487-WCG Filed 09/24/20 Page 40 of 41 Document 1
       2.     Issue an injunction enjoining the Cities of Green Bay, Kenosha, Madison,

Milwaukee and Racine from accepting or using the CTCL’s private federal election grants.

       3.     Award the Plaintiffs all costs, expenses, and expert witness fees allowed by

law;

       4.     Award the Plaintiffs attorneys’ fees and costs allowed by law; and

       5.     Award the Plaintiffs such other and further relief as this Court deems just.


 Dated: September 24, 2020
                                                Electronically Signed by Erick G. Kaardal
                                                Erick G. Kaardal, No. 1035141
                                                Special Counsel to Amistad Project
                                                of the Thomas More Society
                                                Gregory M. Erickson, 1050298
                                                William F. Mohrman, 168816
                                                Mohrman, Kaardal & Erickson, P.A.
                                                150 South Fifth Street, Suite 3100
                                                Minneapolis, Minnesota 55402
                                                Telephone: 612-341-1074
                                                Facsimile: 612-341-1076
                                                Email: kaardal@mklaw.com
                                                Attorneys for Plaintiffs




                                             41
        Case 1:20-cv-01487-WCG Filed 09/24/20 Page 41 of 41 Document 1
